Affirmed; Opinion Filed June 27, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01123-CV

                           SHANNON RICHARDSON, Appellant
                                        V.
                            DERRICK RICHARDSON, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-10877

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley
       This appeal arises out of the parties’ divorce proceeding.       In five issues, Shannon

Richardson (Shannon) asserts the trial court erred by: (1) denying her motion to reopen; (2)

appointing Derrick Richardson (Derrick) sole managing conservator of the couple’s children; (3)

failing to enter findings of fact; and (4) awarding damages to Derrick. She also asserts (5) that

she received ineffective assistance of counsel. The background and facts of the case are well-

known to the parties; thus, we do not recite them here. Because all dispositive issues are settled

in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial

court’s judgment.

       During the divorce, both parties sought to be appointed sole managing conservator of

their two children. They also both alleged the other engaged in family violence while they were

married. Following a five-day jury trial, the trial court entered a Final Decree of Divorce
appointing Derrick sole managing conservator and Shannon possessory conservator of their

children. Neither party filed a motion for new trial. Shannon appealed.

        In her first issue, Shannon asserts she received ineffective assistance of counsel in

violation of her Sixth Amendment right. As a general rule, the doctrine of ineffective assistance

of counsel does not extend to civil cases. McCoy v. Tex. Instruments, Inc., 183 S.W.3d 548, 553

(Tex. App.—Dallas 2006, no pet.). Accordingly, we overrule Shannon’s first issue.

        In her second issue, Shannon asserts she filed a motion to reopen the case to introduce

new evidence and the trial court improperly denied her motion. Because there is no post-trial

motion in the record—the record does not reflect Shannon filed a motion to reopen or motion for

new trial—there is nothing for us to consider. We overrule Shannon’s second issue.

        In her third and fifth issues, Shannon asserts the trial court erred by determining Derrick

was the proper primary custodian for the children and by awarding damages to Derrick. She

appears to make factual sufficiency arguments with respect to both points. To preserve a

complaint about the factual sufficiency of the evidence, a party must present that specific

complaint to the trial court in a motion for new trial. TEX. R. CIV. P. 324(b)(2), (3); DFW Aero

Mechanix, Inc. v. Airshares Inc., Inc., 366 S.W.3d 204, 206 (Tex. App.—Dallas 2010, no pet.).

And, generally, to present a claim for appellate review, a party must have made a timely request,

objection, or motion to the trial court and the trial court must have ruled or refused to rule. TEX.

R. APP. P. 33.1(a). Because Shannon did not file a motion for new trial and timely notify the trial

court of her complaints, she has not preserved them for appeal. We overrule Shannon’s third and

fifth issues.

        In her fourth issue, Shannon argues the trial court erred by failing to make requested

findings “on essential elements of a claim.” Because this case was tried to a jury, Shannon was

not entitled to findings of fact. See TEX. R. CIV. P. 296. (Even if she had been, there is no

                                                –2–
evidence in the record that she filed a request for factual findings with the trial court. See TEX.

R. CIV. P. 297.) Therefore, the trial court did not err by not entering findings of fact. We

overrule Shannon’s fourth issue.

       As set forth above, we have reviewed and rejected Shannon’s five arguments

complaining about the trial court’s final judgment. To the extent Shannon contends her brief has

raised any other arguments, we conclude they are waived. See Tex. R. App. P. 38.1(f) (“The

brief must state concisely all the issues or points presented for review.”); (i) (“The brief must

contain a clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.”). Accordingly, we resolve Shannon’s five issues against her and

we affirm the trial court’s judgment.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE



121123F.P05




                                               –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

SHANNON RICHARDSON, Appellant                         On Appeal from the 302nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-01123-CV          V.                        Trial Court Cause No. DF-09-10877.
                                                      Opinion delivered by Justice Moseley.
DERRICK RICHARDSON, Appellee                          Justices Bridges and Lang-Miers
                                                      participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee DERRICK RICHARDSON recover his costs of this
appeal from appellant SHANNON RICHARDSON.


Judgment entered this 27th day of June, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –4–